Citation Nr: 1444385	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for degenerative osteoarthritis of the lumbar spine, currently rated 40 percent disabling.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

4.  Entitlement to nonservice-connected pension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The March 2006 rating decision increased the rating assigned for the Veteran's bilateral foot disability from 10 percent to 30 percent disabling, effective March 29, 2005.  A subsequent July 2007 rating decision awarded a temporary total rating based on foot surgery warranting convalescence, effective June 8, 2007, and continued a 30 percent rating, effective August 1, 2007.  38 C.F.R. § 4.30 (2013).  However, as that award did not represent a complete grant of the benefits sought on appeal, the Veteran's foot disorder claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The September 2009 rating decision increased the Veteran's lumbar spine disability rating from 20 percent to 40 percent, effective October 15, 2008.  Because this award did not represent a complete grant of the benefits sought on appeal, the Veteran's low back disorder claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

While this appeal has been pending, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, in an August 2011 written statement, the Veteran indicated that he no longer wanted to appear for a Travel Board hearing.  Accordingly, the Board considers the Veteran's hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to education benefits for the Veteran's son was raised by the Veteran in May 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an increased rating for migraine headaches, entitlement to nonservice-connected pension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is not pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

2.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran did not have a lumbar spine disability manifesting in unfavorable ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

2. The criteria for assignment of a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes that one or both of the issues on appeal was addressed in evidentiary development letters dated in April 2005, September 2005, November 2008, and February 2010.  The appellant was advised in these letters of the evidence needed to substantiate his claims and of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The November 2008 and February 2010 letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the February 2010 letter was not issued prior to the initial adjudication of the Veteran's claims, but that the claims were subsequently readjudicated.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his available private medical records.

The RO arranged for the Veteran to undergo VA examinations in March 2010, December 2010, and March 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

A.  Bilateral Pes Planus

Currently, the Veteran is in receipt of a 30 percent rating for bilateral pes planus under 38 C.F.R. § 4.71s, Diagnostic Code 5276 (2013).  Under Diagnostic Code 5276, severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for bilateral disability.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent for bilateral disability.  

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

With respect to the Veteran's flat feet, the Board finds that the evidence of record, including the December 2010 QTC examination and a March 2012 VA examination report, reflect that a rating in excess of 30 percent is not warranted for bilateral pes planus.  In particular, the March 2012 VA examiner found extreme tenderness on the plantar surfaces of both feet and that this tenderness was not improved by the use of orthopedic appliances.  The examiner found that there was no marked pronation of either foot and that there was no marked inward displacement and severe spasm of the tendo achillis on manipulation.  Given that the vast majority of the 50 percent rating criteria were not found, the Board finds that the criteria for a 50 percent rating have not been met.  In reaching this conclusion, the Board acknowledges the Veteran's credible reports of pain and functional impairment caused by his pes planus, to include his reports of having missed approximately two days of work per week due to pain and an inability to perform the prolonged standing and walking that were required for his job.  The Board finds, however, that the Veteran's bilateral pes planus does not manifest in the symptomatology that is required in order to assign the 50 percent rating.  

With respect to foot disabilities other than pes planus, the December 2010 examiner diagnosed bilateral feet surgery and flat feet, but this does not provide an actual disability diagnosis other than flat feet.  The March 2012 VA examiner found that the record reflects the Veteran had been diagnosed with hammer toes and hallux valgus in 2001 or 2002.  The examiner also found, however, that the Veteran does not currently have hammer toes or hallux valgus.  Therefore, separate ratings for hammer toes and hallux valgus are not warranted.  

The Board notes that the March 2012 VA examiner diagnosed the Veteran with plantar fasciitis.  The examiner also, however, attributed this disability to a nonservice-connected ankle disability (bilateral decreased flexion of the ankle joint), not to the service-connected pes planus and did not indicate that the Veteran's pes planus aggravated his plantar fasciitis.  It was also noted that there is no pain associated with the Veteran's surgical scars.  
  

B.  Lumbar Spine Disability

The Veteran has claimed entitlement to a rating in excess of 40 percent for his service-connected degenerative osteoarthritis of the lumbar spine.  This rating is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.

These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

"Favorable ankylosis" is defined as "[f]ixation of a spinal segment neutral position (zero degrees)"  Id. at Note (5).  "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id.

A review of the record reveals no evidence of unfavorable ankylosis.  The March 2010 VA examination report notes the Veteran's complaints of constant, aching pain that radiated throughout his upper and lower spine, and that the Veteran's low back symptoms interfered with his ability to lift boxes and perform other duties central to his employment.  On examination, however, forward flexion was to 70 degrees, extension was to 50 degrees, right and left lateral bending were to 30 degrees, and right and left lateral rotation were to 45 degrees.  Function was not further reduced due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The March 2012 VA examination report notes pain all day that worsens with work.  Flexion was to 50 degrees, extension was to 15 degrees, and right and left lateral flexion and rotation were to 15 degrees.  Pain began at the ends of all ranges of motion.  Range of motion was not further limited on repetitive use.  

None of the remaining evidence of record suggests that the Veteran's back is fixed in flexion or extension to warrant a 50 percent rating.

Furthermore, the record does not reflect that the Veteran has neurologic disability that is associated with the service-connected lumbar spine disability.  The March 2012 VA examiner specifically tested for radicular pain or other symptoms due to radiculopathy and found none.  Therefore, the Board finds that entitlement to separate compensable ratings for radiculopathy are not warranted.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an increased rating for a service-connected disability of the lumbar spine must be denied.

C.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected lumbar spine disability and bilateral pes planus adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for bilateral pes planus, currently rated 30 percent disabling, is denied.

Entitlement to an increased rating for degenerative osteoarthritis of the lumbar spine, currently rated 40 percent disabling, is denied.


REMAND

A February 2013 rating decision granted entitlement to service connection for migraine headaches and assigned a 30 percent rating, effective November 26, 2010, and denied a claim of entitlement to nonservice-connected pension benefits.  In March 2013, the Veteran filed a notice of disagreement with the denial of nonservice-connected pension benefits and with the disability rating that was assigned for the migraine headaches.  The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to a rating in excess of 30 percent for migraine headaches and entitlement to nonservice-connected pension benefits must be remanded for the issuance of a statement of the case.

Finally, the Veteran contends that he cannot work due to his service-connected disabilities.  He has therefore raised a claim for TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, as noted above, the Veteran has raised a claim for TDIU.  This claim is based on all of the disabilities for which increased ratings were adjudicated above.  Furthermore, pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to a rating in excess of 30 percent for migraine headaches and entitlement to nonservice-connected pension benefits.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to those issues.  The RO is free to undertake any additional development deemed necessary with respect to those issues.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If the TDIU benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


